Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change March 4, 2010 Item 3 News Release The news release dated March 4, 2010 was disseminated through Marketwire’s Canada and US Investment, Continental Europe Finance and UK Media and Analysts Disclosure Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. provided updates on the Pirquitas Mine and principal development projects and reports on headline financial results from the company’s fourth quarter of 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated March 4, 2010. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 5th day of March, 2010 March 4, 2010 News Release 10-11 SILVER STANDARD REPORTS FOURTH QUARTER AND YEAR-END 2009 RESULTS Vancouver, B.C. – Silver Standard Resources Inc. provides the following updates on the Pirquitas Mine and principal development projects and reports on headline financial results from the company’s fourth quarter of 2009. Effective January 1, 2009, the company adopted the U.S. dollar as its reporting currency and all figures are in U.S. dollars, unless otherwise noted. (This news release contains forward-looking information that is subject to the risks and assumptions set out in the company’s Cautionary Statements on Forward-Looking Information located on the last page of this news release.) Pirquitas Mine Pirquitas produced 1.1 million ounces during the year.Since December 1, 2009, the date of achievement of commercial production, the mine produced to year-end 545,600 ounces of silver at a cash production cost of $8.99 per silver ounce (1).Total cash costs, including transportation, treatment, refining, export taxes and royalties, were $16.57 per silver ounce (1).During the month, the company sold 460,100 ounces of silver at a realized price of $17.49 per ounce (1) and, after deducting treatment and refining charges, recorded revenues of $5.4 million. The plant has a crushing capacity of 6,000 tonnes per day.This feeds a pre-concentration plant that is designed to feed the mill at a rate of 3,200 tonnes per day.The mill’s feasibility design capacity was exceeded in both November and December. The mill is processing transitional ore and is anticipated to process sulphide ore at full capacity during the second quarter of 2010.The tin circuit is commissioned and will be operated when suitable material is available in Q2 2010.Production in 2010 is planned to be seven million ounces of silver at an average cash production cost of $9.00 per ounce of silver net of by-product credits. Financial Results (All figures are in US dollars unless otherwise noted) · Silver Standard recorded a net loss of $9.1 million or $0.13 per share for the three months ended December 31, 2009, compared to a net loss of $14.3 million or $0.23 per share for the same period in the prior year.Silver Standard recorded a net loss of $13.2million or $0.19 per share for the year ended December 31, 2009, compared to a loss of $5.9 million or $0.09 per share in · For the three months ended December 31, 2009, capital expenditures at the Pirquitas property in Argentina totalled $21.2million including $20.4 million for construction and mining equipment and $0.8million for project development costs.Mineral property expenditures totalled $0.8 million at Pitarrilla in Mexico, $1.7 million at the San Luis Project in Peru, and $0.3 million at the Diablillos property in Argentina. (1) Cash production cost per ounce and cash operating cost per ounce are Non-GAAP measures discussed under non-GAAP financial performance measures contained in the MD&A for the year ended December 31, 2009. § For the year ended December 31, 2009, capital expenditures at the Pirquitas property in Argentina totalled $90.5 million for construction and mining equipment and $50.1 million in development costs (project to date of $255 million for construction and mining equipment and $79 million in development costs).Mineral property expenditures for the year were $4.3 million at Pitarrilla; $10.3 million at the Snowfield and Brucejack Projects in Canada; $5.4 million at the San Luis Project; and $1.7 million at the Diablillos Project. § Cash and cash equivalents at December 31, 2009 were $26.7 million compared to $72.0 million at 2008.Working capital at December 31, 2009 was $24.5 million compared to $41.5 million at December31,2008. § In November 2009, the company sold its MAV II Class A-1 and A-2 Notes received following the restructuring of the Canadian asset-backed commercial paper market for cash proceeds of $20.1 million. § In February 2010, the company completed a public offering of 6,728,755 common shares (including a partial exercise of an over-allotment option) at $17.00 per share, for net proceeds of approximately $107.8 million after commissions and estimated expenses. § In February 2010, the company sold its 100% interest in the Silvertip Project to Silvercorp Metals Inc.Silver Standard received a total consideration of $14.25 million for an estimated after-tax gain of $12.1 million.The sale of the Silvertip Project is part of the ongoing rationalization of Silver Standard’s portfolio of non-core assets. Selected Financial Data (US$000’s, except per share amounts) This summary of selected financial data should be read in conjunction with the management discussion and analysis (“MD&A”) of the audited consolidated operating results and financial condition of the company for the three months and years ended December 31, 2009 and December 31, 2008. Three Months Ended December 31(2) Year Ended December 31(2) 2009 2008 Restated 2009 2008 Restated Loss (9,126) (14,312) (13,193) (5,946) Loss per share (basic and diluted) (0.13) (0.23) (0.19) (0.09) Cash used in operating activities (20,870) (57) (39,943) (19,093) Cash generated by financing activities 3,548 531 146,413 138,719 Cash used in mineral property costs, property, plant and equipment (13,885) (51,262) (152,194) (169,675) Financial Position December 31, 2009 December 31, 2008 Cash and cash equivalents 26,659 72,013 Accounts receivable 6,238 2,772 Marketable securities 17,863 10,923 Inventories 20,565 - Current assets – total 75,197 86,814 Other investments – ABCP - 21,803 Current liabilities – total 50,682 45,328 Working capital 24,515 41,486 Total assets 749,925 567,905 (2)Certain comparative figures have been restated reflecting the adoption of EIC 172 “Income Statement Presentation of a Tax Loss Carry Forward Recognized Following an Unrealized Gain Recorded in Other Comprehensive Income”. Principal Projects San Luis Project At San Luis in Peru, geotechnical drilling for the tailings dam is required and is nearing completion.The environmental permit application will be submitted when the feasibility study is completed.The feasibility study is expected to be finalized in the second quarter of 2010 upon completion of the geotechnical drilling and related engineering design work. Pitarrilla Project At Pitarrilla in Mexico, the Breccia Ridge underground feasibility study is underway and planned for completion in Q4 2010. Snowfield and Brucejack Projects In the fourth quarter, Silver Standard reported a significant increase in the gold resource estimate at the Snowfield Project and the Brucejack Project following last summer’s major exploration program. NI 43-101 compliant technical reports relating to the resource estimates at each of the Snowfield Project and the Brucejack Project were filed on SEDAR and posted on the company’s web site on January 14, 2010. At the Snowfield Project, the measured and indicated resources were 4.14 million and 15.63 million ounces of gold, respectively, and inferred resources were 10.05 million ounces of gold. At the
